RIDGE, District Judge.
The requests for admission of facts propounded by the plaintiff are not subject to the objections defendant makes thereto.
The application of the Housing and Rent Act of 1947, as amended, to a given housing accommodation is a question of fact. United States v. Lewis, D.C., 10 F.R. D. 56.
It is not a valid objection to a request for admission of fact, under Rule 36, Fed.Rules Civ.Proc., 28 U.S.C.A., that it calls for “controversial facts.” If the facts are controverted, because the truth thereof is denied, a denial of the request should be made, and not an objection lodged thereto. Thus the parties know what the “controverted facts” are, and may proceed to procure proof of same. If the denial is not made in good faith, the cost of obtaining such proof may be charged against the party who denied a request for admission of fact, knowing the same to be true. Knowlton v. Atchison, T. & S. F. Ry. Co., D.C., 11 F.R.D. 62; Jones v. Boyd Truck Lines, D.C., 11 F.R.D. 67; Dulansky v. Iowa-Illinois G. & E. Co., D.C., 92 F.Supp. 118.
Defendant’s objections to requests for admission of facts propounded by plaintiff are by the Court overruled, in toto.